DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This action is responsive to the Preliminary Amendment filed on March 20, 2020.  Claims 1-15 are pending, and have been examined on the merits.  

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “3” has been used to designate two different portions of the device in FIG. 2.  
4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
5.	Claims 1, 7, 11, & 14 are objected to because of the following informalities:  
	a.	In claim 1, line 6, the recitation of “the pencil” should instead recite --the electrosurgical pencil-- to be consistent with prior recitations in the claim.  
b.	Claim 7 first introduces the unit of measure “Ra” for “surface roughness” in both lines 2 & 3.  However, since independent claim 1 (from which claim 7 depends) first introduces the “first surface roughness” and the “second surface roughness,” the unit “Ra” should either be added to independent clam 1, or deleted from claim 7, for consistency. 
c.	In claim 11, lines 2-3, the recitation of “a second edge surface roughness being lower than the first edge surface roughness” should instead recite --a second edge surface roughness lower than the first edge surface roughness-- for grammatical reasons. 
d.	In claim 14, line 6, the recitation of “the pencil” should instead recite --the electrosurgical pencil-- to be consistent with prior recitations in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 12 & 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
8.	Claim 12 recites the limitation “a main surface portion” in line 4, and “a main surface portion” again in line 5.  These recitations render the claim indefinite.  First, it is not clear same “main surface portion,” or different main surface portions.  Second, it is not clear whether either or both of the recited main surface portions are intended to be either or both of the “two main surface portions” previously recited in independent claim 1 (from which claim 12 depends), or separate/additional main surface portions.  As such, the structure required by the claim is not clear.  Clarification is required.   
9.	Claim 13 recites the limitation “a main surface portion” in line 4, and “a main surface portion” again in line 5.  These recitations render the claim indefinite.  First, it is not clear whether the recited main surface portions are intended to be the same “main surface portion,” or different main surface portions.  Second, it is not clear whether either or both of the recited main surface portions are intended to be either or both of the “two main surface portions” previously recited in independent claim 1 (from which claim 13 depends), or separate/additional main surface portions.  As such, the structure required by the claim is not clear.  Clarification is required.   

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1, 3, 5, 8, 14, & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0 779 061 A2 to Vanderstraeten (“Vanderstraeten”) [made of record in Applicant’s 03/20/20 IDS].  
claim 1, Vanderstraeten discloses an electrode for an electrosurgical pencil, the electrode comprising: 
an elongated body made of a conductive material and extending in an axial direction from a proximal end to a distal end [surgical steel blade - col. 2, ll. 31-33 (“The electrosurgical instrument of the present invention is preferably an electrosurgical knife which may comprise a surgical steel cutting blade”)], 
the proximal end configured for engaging the electrosurgical pencil [as broadly as claimed, the proximal end is capable of performing the function of engaging an electrosurgical pencil; note also col. 3, line 52 - col. 4, line 1] and the distal end forming a blade [surgical steel cutting blade (as noted above)] configured for cutting or coagulation of tissue by electrosurgical energy received from the pencil [cutting and coagulation - e.g., col. 2, ll. 12-15 (“Accordingly, in one aspect the present invention provides an electrosurgical instrument for use with a source of radio-frequency energy during surgery to cut or to cauterize tissue”)], 
the blade being defined by two main surface portions on opposite sides of an intermediate plane [two opposite faces of the blade] and joined by an edge [cutting edge] extending through the intermediate plane [see col. 2, ll. 4-8 (“an improved electrosurgical instrument comprising a metallic tool portion, in which the faces of the tool, other than the cutting edge are coated”)], 
wherein the edge comprises a smooth-part [the edge is comprised of surgical steel (as the blade is comprised of surgical steel), and is not roughened - unlike the two, opposite faces which are roughened - see col. 2, line 57 - col. 3, line 4], and 
wherein the main surface portions [two faces] have a first surface roughness [see col. 2, line 57 - col. 3, line 4 (“Prior to coating the surfaces of the faces of the blade may be cleaned and roughened in order to provide a good surface for the deposition of the coating. The cleaning and roughening may be carried out using a shot blasting technique, for example using alumina grit under a reduced pressure”)], the smooth-part of the edge has a second surface roughness being lower than the first surface roughness [as noted above, the two, opposite faces are roughened, while the edge is not; as such the surface roughness of the smooth-part of the edge will be less than the surface roughness of the roughened main surface portions],
where at least the main surface portions [two faces] are covered by a surface coating [e.g., col. 2, ll. 6-8 (“the faces of the tool, other than the cutting edge are coated with an insulating coating impregnated with a viscoelastic polymer”)].13.	Regarding claim 3, Vanderstraeten further discloses wherein the edge forms two axial edges extending in the axial direction, and one tip edge terminating the blade in the distal end  
[as noted above, Vanderstraeten discloses that the blade has two opposite faces and a cutting edge (as such, the edge extending across the distal-most end of the device comprises the tip edge) - col. 2, ll. 4-8], wherein the smooth part is constituted by at least a part of the axial edges and a part of the tip edge [in Vanderstraeten, only the faces are roughened, meaning that the entire edge (which includes the axial edges and the tip edge) are smooth - col. 2, line 57 - col. 3, line 4]. 
14.	Regarding claim 5, Vanderstraeten further discloses wherein the surface coating comprises silicone [see col. 2, ll. 6-8 (“the faces of the tool, other than the cutting edge are coated with an insulating coating impregnated with a viscoelastic polymer”); and col. 3, ll. 32-36 (“Examples of viscoelastic polymers which may be used in the present invention are polytetrafluoroethylene, fluorinated ethylene-propylene copolymers, methacrylates, dimethacrylates and silicone based polymers”)]. 15.	Regarding claim 8, Vanderstraeten further discloses wherein the edge is at least partly un-covered by the surface coating [in Vanderstraeten, the edge is uncovered as the coating is applied only to the two faces - see col. 2, ll. 6-8 (“the faces of the tool, other than the cutting edge are coated with an insulating coating impregnated with a viscoelastic polymer”)]. claim 14, Vanderstraeten discloses a method of making an electrode for an electrosurgical pencil, the electrode comprising an elongated body made of a conductive material and extending in an axial direction from a proximal end to a distal end [surgical steel blade - col. 2, ll. 31-33 (“The electrosurgical instrument of the present invention is preferably an electrosurgical knife which may comprise a surgical steel cutting blade”)], the proximal end configured for engaging the electrosurgical pencil [as broadly as claimed, the proximal end is capable of performing the function of engaging an electrosurgical pencil; note also col. 3, line 52 - col. 4, line 1] and the distal end forming a blade [surgical steel cutting blade (as noted above)] configured for cutting or coagulation of tissue by electrosurgical energy received from the pencil [cutting and coagulation - e.g., col. 2, ll. 12-15 (“Accordingly, in one aspect the present invention provides an electrosurgical instrument for use with a source of radio-frequency energy during surgery to cut or to cauterize tissue”)], the method comprising: 
providing the elongated body with two main surface portions on opposite sides of an axially extending intermediate plane [two opposite faces of the blade] and joined by an edge [cutting edge] extending through the intermediate plane [see col. 2, ll. 4-8 (“an improved electrosurgical instrument comprising a metallic tool portion, in which the faces of the tool, other than the cutting edge are coated”)]; 
roughening the two main surface portions without roughening the edge [see col. 2, line 57 - col. 3, line 4 (“Prior to coating the surfaces of the faces of the blade may be cleaned and roughened in order to provide a good surface for the deposition of the coating. The cleaning and roughening may be carried out using a shot blasting technique, for example using alumina grit under a reduced pressure”)]; and 
coating at least the two main surface portions [two faces] with a surface coating [e.g., col. 2, ll. 6-8 (“the faces of the tool, other than the cutting edge are coated with an insulating coating impregnated with a viscoelastic polymer”)] comprising silicone [see col. 3, ll. 32-36 (“Examples of viscoelastic polymers which may be used in the present invention are polytetrafluoroethylene, fluorinated ethylene-propylene copolymers, methacrylates, dimethacrylates and silicone based polymers”)]. 17.	Regarding claim 15, Vanderstraeten further discloses wherein the roughening of the two main surface portions is carried out by a blasting process [see col. 2, line 57 - col. 3, line 4 (“Prior to coating the surfaces of the faces of the blade may be cleaned and roughened in order to provide a good surface for the deposition of the coating. The cleaning and roughening may be carried out using a shot blasting technique, for example using alumina grit under a reduced pressure”)] or chemically.

18.	Claims 1, 4-6, & 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,132,427 to Jones et al. (“Jones”) [made of record in Applicant’s 03/20/20 IDS].  
19.	Regarding claim 1, Jones discloses an electrode for an electrosurgical pencil, the electrode comprising: 
an elongated body made of a conductive material and extending in an axial direction from a proximal end to a distal end [a conductive electrode substrate (12) - see col. 3, ll. 4-7; FIG. 2],  
the proximal end configured for engaging the electrosurgical pencil [as broadly as claimed, the proximal end of substrate (12) (FIG. 2) is capable of performing the function of engaging an electrosurgical pencil] and the distal end forming a blade [electrosurgical blade - col. 3, ll. 4-10] configured for cutting or coagulation of tissue by electrosurgical energy received from the pencil [cutting & coagulation - see, e.g., col. 2, ll. 11-23; col. 3, line 66 - col. 4, line 8], 


    PNG
    media_image1.png
    172
    284
    media_image1.png
    Greyscale

Annotated Excerpt of FIG. 2 of Jones



    PNG
    media_image2.png
    190
    340
    media_image2.png
    Greyscale

Annotated FIG. 3 of Jones 



the blade being defined by two main surface portions on opposite sides of an intermediate plane [with reference to the annotated excerpt of FIG. 2 of Jones (above), the top/first main surface of substrate (12) and the opposing bottom/second main surface of substrate (12)] joined by an edge extending through the intermediate plane [edge (14) - see col. 3, ll. 4-10; FIG. 3], 
wherein the edge [(14)] comprises a smooth-part [see col. 4, ll. 24-25 (“the cutting edge of the blade is buffed”); and col. 4, ll. 62-63 (“… can be fabricated by further buffing of the cutting edge following the application of the polymeric coating”)], and 
wherein the main surface portions have a first surface roughness [e.g., col. 4, ll. 17-19 (“a stainless steel, blade-shaped substrate as shown in FIG. 2 is first roughened by, for example, a grit blaster”)], the smooth-part of the edge [(14)] has a second surface roughness being lower than the first surface roughness [after buffing (col. 4, ll. 24-25, and col. 4, ll. 62-63), the surface roughness of the smooth part of the edge (14) will be less than the surface roughness of the roughened (and non-buffed) main surface portions], and 
where at least the main surface portions are covered by a surface coating [insulating coating (16) and/or porous polymeric coating (18) - col. 3, ll. 4-16; col. 3, ll. 39-46; FIGS. 3-4].claim 4, Jones further discloses wherein the surface coating has a friction which is lower than the friction of the smooth part of the edge [col. 3, line 66 - col. 4, line 37]. 21.	Regarding claim 5, Jones further discloses wherein the surface coating comprises silicone [col. 3, ll. 8-10]. 22.	Regarding claim 6, Jones further discloses wherein the surface coating has a non-even coating thickness [Jones discloses that the thickness may vary depending on the shape of the blade - see col. 5, ll. 8-16; FIG. 6].  23.	Regarding claim 8, Jones further discloses wherein the edge is at least partly un-covered by the surface coating [after the edge is buffed (col. 4, ll. 24-25, and col. 4, ll. 60-63); see also FIG. 5 where the edge starts at the start of the curvature, with part of the edge covered, and part of the edge uncovered (buffed)]. 24.	Regarding claim 9, Jones further discloses wherein a first part of the edge is covered by the surface coating [FIG. 5 - start of curvature] and a second part of the edge is uncovered [FIG. 5 - the exposed edge at the median point along the curve which has been buffed] [col. 4, ll. 24-25, and col. 4, ll. 60-63].  25.	Regarding claim 10, Jones further discloses wherein the second part of the edge is the smooth-part of the edge [FIG. 5 - the exposed edge at the median point along the curve which has been buffed] [col. 4, ll. 24-25, and col. 4, ll. 60-63].  26.	Regarding claim 11, Jones further discloses wherein the first part has a first edge surface roughness and the second part has a second edge surface roughness being lower than the first edge surface roughness [after buffing (col. 4, ll. 24-25, and col. 4, ll. 62-63), the surface roughness of the second part of the edge (which has been buffed) will be less than the surface roughness of the roughened (and non-buffed) first part of the edge].
27.	Regarding claim 12, and as best understood (see rejections under § 112(b) above), 


    PNG
    media_image3.png
    135
    361
    media_image3.png
    Greyscale

Annotated Excerpt of FIG. 2 of Jones
28.	Regarding claim 13, and as best understood (see rejections under § 112(b) above),
Jones further teaches wherein the edge forms two axial edges extending in the axial direction, and one tip edge terminating the blade in the distal end [seen in the annotated excerpt of FIG. 2 of Jones above], and wherein an axial corner forms a transition between a main surface portion and the axial edges and a tip corner forms a transition between a main surface portion and the tip edge, wherein both the tip corner and the axial corners are uncoated [col. 3, ll. 11-13].

Claim Rejections - 35 USC § 103
29.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

30.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
31.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderstraeten.
32.	Regarding claim 7, Vanderstraeten discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	While Vanderstraeten discloses that the smooth-part of the edge has a second surface roughness being lower than the first surface roughness (as established in the rejection of claim 1 above), Vanderstraeten does not explicitly disclose wherein the second roughness Ra is less than half of the first surface roughness Ra. 
	However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vanderstraeten such that the second roughness Ra is less than half of the first surface roughness Ra, as it has been held that where the general conditions of a claim are disclosed in the prior art (as in Vanderstraeten), it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  



33.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones.
34.	Regarding claim 7, Jones discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	While Jones discloses that the smooth-part of the edge has a second surface roughness being lower than the first surface roughness (as established in the rejection of claim 1 above), Jones does not explicitly disclose wherein the second roughness Ra is less than half of the first surface roughness Ra. 
	However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jones such that the second roughness Ra is less than half of the first surface roughness Ra, as it has been held that where the general conditions of a claim are disclosed in the prior art (as in Jones), it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

35.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of U.S. Patent No. 5,702,387 to Arts et al. (“Arts”). 
36.	Regarding claim 2, Jones discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Jones further teaches wherein the edge forms two axial edges extending in the axial direction, and one tip edge terminating the blade in the distal end [seen in the annotated excerpt of FIG. 2 of Jones below].

    PNG
    media_image3.png
    135
    361
    media_image3.png
    Greyscale

Annotated Excerpt of FIG. 2 of Jones
Jones teaches a manufacturing process wherein the entire blade-shaped substrate (12) is roughened, and then the cutting edge of the blade is buffed to create an exposed surface in whole or in part [Jones, col. 4, ll. 14-25].  
Jones does not, however, explicitly teach:
 wherein the smooth part is constituted by at least a part of the axial edges, and wherein the tip edge has a larger roughness than the smooth part [i.e., the tip edge has not been buffed].
	Arts, in a similar field of endeavor, teaches a medical grade stainless steel electrosurgical electrode (13) that may have its outer surfaces roughened in order to improve the adhesion of a primer (12), with the primed electrode then overcoated with a silicone elastomer polymer (11) [see col. 4, ll. 33-59; FIGS. 1 & 3].  As shown in FIG. 3, the tip of the electrode remains coated (after roughening).   
In view of Jones’ teaching (noted above) that part of the cutting edge may be buffed to create an exposed surface (also meaning that part of the cutting edge won’t be buffed), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jones such that the tip edge not be buffed so that it has a larger roughness than the smooth part, since such modification amounts merely to the application of a particular known technique that was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Arts).  One of ordinary skill in the art would have been capable of applying this known technique to a known device (to the blade-shaped substrate (12) KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

37.	Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Vanderstraeten. 
38.	Regarding claim 14, Jones teaches a method of making an electrode for an electrosurgical pencil, the electrode comprising an elongated body made of a conductive material and extending in an axial direction from a proximal end to a distal end [a conductive electrode substrate (12) - see col. 3, ll. 4-7; FIG. 2], the proximal end configured for engaging the electrosurgical pencil [as broadly as claimed, the proximal end of substrate (12) (FIG. 2) is capable of performing the function of engaging an electrosurgical pencil] and the distal end forming a blade [electrosurgical blade - col. 3, ll. 4-10] and the distal end forming a blade [electrosurgical blade - col. 3, ll. 4-10] configured for cutting or coagulation of tissue by electrosurgical energy received from the pencil [cutting & coagulation - see, e.g., col. 2, ll. 11-23; col. 3, line 66 - col. 4, line 8], the method comprising: 


    PNG
    media_image1.png
    172
    284
    media_image1.png
    Greyscale

Annotated Excerpt of FIG. 2 of Jones


    PNG
    media_image2.png
    190
    340
    media_image2.png
    Greyscale

Annotated FIG. 3 of Jones 



providing the elongated body with two main surface portions on opposite sides of an axially extending intermediate plane [with reference to the annotated excerpt of FIG. 2 of Jones 
roughening the two main surface portions [e.g., col. 4, ll. 17-19 (“a stainless steel, blade-shaped substrate as shown in FIG. 2 is first roughened by, for example, a grit blaster”)]…; and 
coating at least the two main surface portions with a surface coating comprising silicone [insulating coating (16) and/or porous polymeric coating (18) - col. 3, ll. 4-16; col. 3, ll. 39-46; FIGS. 3-4].
	Jones teaches a manufacturing process wherein the entire blade-shaped substrate (12) is roughened, and then the cutting edge of the blade is buffed to create an exposed surface in whole or in part [Jones, col. 4, ll. 14-25].  
	As such, Jones does not teach the following emphasized limitation:
… roughening the two main surface portions without roughening the edge.
Vanderstraeten, in a similar field of endeavor, teaches a method of making an electrode for an electrosurgical pencil, the electrode comprising an elongated body made of a conductive material and extending in an axial direction from a proximal end to a distal end [surgical steel blade - col. 2, ll. 31-33 (“The electrosurgical instrument of the present invention is preferably an electrosurgical knife which may comprise a surgical steel cutting blade”)], the proximal end configured for engaging the electrosurgical pencil [as broadly as claimed, the proximal end is capable of performing the function of engaging an electrosurgical pencil; note also col. 3, line 52 - col. 4, line 1] and the distal end forming a blade [surgical steel cutting blade (as noted above)] configured for cutting or coagulation of tissue by electrosurgical energy received from the pencil [cutting and coagulation - e.g., col. 2, ll. 12-15 (“Accordingly, in one aspect the present invention provides an electrosurgical instrument for use with a source of radio-frequency energy during surgery to cut or to cauterize tissue”)]. 
Vanderstraeten teaches that the method comprises providing the elongated body with two main surface portions on opposite sides of an axially extending intermediate plane [two opposite faces of the blade] and joined by an edge [cutting edge] extending through the intermediate plane [see col. 2, ll. 4-8 (“an improved electrosurgical instrument comprising a metallic tool portion, in which the faces of the tool, other than the cutting edge are coated”)]; 
Vanderstraeten further teaches that the manufacturing method includes roughening the two main surface portions without roughening the edge [see col. 2, line 57 - col. 3, line 4 (“Prior to coating the surfaces of the faces of the blade may be cleaned and roughened in order to provide a good surface for the deposition of the coating. The cleaning and roughening may be carried out using a shot blasting technique, for example using alumina grit under a reduced pressure”)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the manufacturing process of Jones to include roughening the two main surface portions without roughening the edge, as taught by Vanderstraeten, instead of roughening the entire blade-shaped substrate (12) and then buffing the cutting edge of the blade to create an exposed surface in whole or in part, since such modification amounts merely to the application of a particular known technique that was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Vanderstraeten).  One of ordinary skill in the art would have been capable of applying this known technique to a known device (to the blade-shaped substrate (12) of Jones), and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
claim 15, the combination of Jones and Vanderstraeten teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.  
	Jones further teaches wherein the roughening of the two main surface portions is carried out by a blasting process [Jones, col. 4, ll. 17-19] or chemically.  Examiner notes that Vanderstraeten also teaches that the roughening of the two main surface portions is carried out by a blasting process [see col. 2, line 57 - col. 3, line 4].

Conclusion
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794